[Cite as State v. Lee, 2014-Ohio-1421.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 99795



                                          STATE OF OHIO

                                                     PLAINTIFF-APPELLEE

                                               vs.

                                          LEFONZA LEE
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                     Case No. CR-12-569019

        BEFORE: Stewart, J., Blackmon, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED:                    April 3, 2014
ATTORNEY FOR APPELLANT

Nancy E. Schieman
9368 Sunrise Court
Mentor, OH 44060


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Brad S. Meyer
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} Defendant-appellant Lefonza Lee appeals the trial court’s acceptance of his

guilty plea in connection with the robbery of a CVS drugstore. Lee argues that the trial

court did not comply with Crim.R.11 by first failing to inform him that a guilty plea

constitutes an admission of guilt, and secondly, that his plea was not entered knowingly,

voluntarily, or intelligently because he was pressured into pleading guilty rather than face

two similar robbery cases that were going to be joined for trial purposes. However, we

find the trial court acted properly. For the reasons that follow, we affirm the decision of

the trial court.

       {¶2} In May 2012, Lee entered CVS on Shaker Square in Cleveland and attempted

to steal underwear. CVS employees had noticed Lee in the store on prior occasions

attempting to steal items. Lee was stopped outside of the store by one of the employees,

and a scuffle between Lee and the employee ensued. The employee suffered minor

injuries as a result of the scuffle.

       {¶3} Lee was later arrested and indicted for robbery in violation of R.C.

2911.02(A)(2), a second-degree felony. He pled not guilty to this offense. Lee filed a

pro se motion to suppress evidence from an alleged unconstitutional detention and arrest,

but it was denied by the trial court.

       {¶4} On February 6, 2013, Lee appeared before the court on the instant matter and

on Cuyahoga C.P. No. CR-12-568550-A, another second-degree- felony robbery case

relating to events that took place in October 2012 at a different CVS. At the hearing, the
state moved the court to join the two robbery cases pursuant to Crim.R. 8. Lee objected

to joinder, arguing that it would be prejudicial, however, the court indicated that it was

going to join the cases and give the jury a limiting instruction to make a separate

determination on each robbery offense uninfluenced by their determination of the other

robbery offense. Lee then accepted a plea agreement amending the charges in both cases

to violations of R.C. 2911.02(A)(3), third-degree-felony robberies, in exchange for

pleading guilty in both cases. The trial court found Lee guilty, and he was convicted of

third-degree robbery in each case and was sentenced to 24 months on each count to be

served concurrently.   Lee appealed his conviction in CR-12-568550-A separate from this

appeal, and the decision of the trial court was affirmed. State v. Lee, 8th Dist. Cuyahoga

No. 99796, 2014-Ohio-205.

       {¶5} In this appeal, Lee first argues that the trial court erred by accepting his guilty

plea without first informing him that his guilty plea constituted an admission of guilt.

Second, Lee argues that the trial court failed to ascertain whether his plea was entered

into knowingly, intelligently, and voluntarily. We will consider these assigned errors

together.

       {¶6} Before accepting a guilty plea, the trial court must determine whether the

defendant has knowingly, intelligently, and voluntarily entered the plea. Crim.R. 11(C).

This court reviews whether a trial court accepted a guilty plea in compliance with

Crim.R.11(C) de novo.          State v. Cardwell, 8th Dist. Cuyahoga No. 92796,

2009-Ohio-6827.
       {¶7} A trial court must follow the dictates of Crim.R. 11(C)(2) in order to ensure

that a plea to a felony charge is knowingly, intelligently, and voluntarily made by a

defendant. State v. Mannarino, 8th Dist. Cuyahoga No. 98727, 2013-Ohio-1795,  9.

Under Crim.R. 11(C)(2), the court must address a defendant personally and (1) determine

that he or she understands the nature of the charges and the maximum penalty involved,

(2) inform the defendant of and determine that he or she understands the effect of a plea

of guilty or no contest and that the court may proceed with judgment and sentence; and

(3) inform the defendant of, and determine that he or she understands, the constitutional

rights that are given up by entering into the plea. Crim.R. 11(C)(2)(a)-(c).

       {¶8} Lee’s primary argument concerning his plea is that, because he suffers from

long-standing mental health issues, he did not understand that pleading guilty meant he

was admitting to the robbery; he states that he intended to leave the items he took from

the CVS drugstore prior to exiting.

       {¶9} Recently in State v. Cola, 8th Dist. Cuyahoga No. 99336, 2013-Ohio-3252,

we considered a similar case where a defendant claimed not to have understood the

implications of a guilty plea.   The appellant argued that the trial court failed to comply

with Crim.R. 11 because the court did not specifically advise him that his plea was a

complete admission of guilt. Id. at  6. This court noted that a defendant’s right to be

informed that a guilty plea is a complete admission of guilt is a nonconstitutional right

and is reviewed under a standard of substantial compliance. Id., citing State v. Griggs,

103 Ohio St.3d 85, 2004-Ohio-4415, 814 N.E.2d 51, ¶ 12. “Under this standard, a slight
deviation from the text of the rule is permissible, so long as the totality of the

circumstances indicates that ‘the defendant subjectively understands the implications of

his plea and the rights he is waiving,’ the plea may be upheld.” State v. Clark, 119 Ohio

St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 31, quoting State v. Nero, 56 Ohio St.3d

106, 108, 564 N.E.2d 474 (1990). See also State v. McDuffie, 8th Dist. Cuyahoga No.

96721, 2011-Ohio-6436,  20.

       {¶10} Prior to the plea negotiations, the court noted that this matter was considered

for the mental health court docket.     However, the trial judge stated that he always

handles cases assigned to him where the mental health of the defendant is relevant rather

than transferring these types of cases to the mental health docket.   The court specifically

informed Lee of the consequences of pleading guilty to the amended charges, including

an explanation of the minium and maximum penalties possible. Additionally, Lee’s trial

attorney stated on the record that he had “explained thoroughly [the] plea bargain to Mr.

Lee and the possible penalties involved as accurately as [the court] stated them * * *.”

Therefore, we find the trial court substantially complied with Crim.R.11 and that Lee

subjectively understood the consequences of pleading guilty. Lee’s first assigned error

is overruled.

       {¶11} In his second assignment of error, Lee argues that his plea was not entered

knowingly, intelligently, or voluntarily because he felt pressured into pleading guilty.

He states that the joinder of this case with CR-12-568550-A would have given an

appearance of guilt to the jury, thus making it impossible to have a fair trial.      Lee’s
attorney expressed his concern regarding the joinder of the cases stating it was

“impossible” for Lee to win two cases in front of a jury for the alleged same offenses and

that Lee would need a “magician, not a lawyer” to do so.          By presenting two similar

robbery cases to the jury, both taking place at CVS drugstores, Lee argues that he had no

choice but to plead guilty.

        {¶12} This argument is unpersuasive. Any prejudicial effect of        joining the two

cases was speculative at best.    If Lee was found guilty at trial, he had the right to file a

timely appeal on the issue of improper or prejudicial joinder. See State v. Yancy, 8th

Dist. Cuyahoga Nos. 96527 and 96528, 2011-Ohio-6274,  25 (defendant’s second

assignment of error stated:      “The trial court erred in granting the state’s motion for

joinder because such joinder resulted in prejudice to the defendant, denying him a fair

trial.”).   Any perceived pressure to plead guilty does not equate to the plea not being

made knowingly, intelligently, and voluntarily.

        {¶13} Prior to accepting Lee’s plea, the court engaged in a Crim.R. 11 colloquy.

The court explained to Lee his constitutional rights to a trial, to confront state witnesses,

and to present evidence and testimony in support of his defense. The court also asked if

Lee understood his options and if he had spoken to his attorney regarding those options.

Lee answered in the affirmative and indicated that he was satisfied with his attorney’s

performance.     Lastly, the court asked if any threats or promises had been made to Lee in

order to induce him to plead guilty:     Lee answered no.     After expressing that he fully

understood these rights, Lee pled guilty and his attorney expressed on the record that he
was satisfied the court was in compliance with Crim.R. 11. We find that Lee’s plea was

entered knowingly, intelligently, and voluntarily.

       {¶14} Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated.       Case remanded

to the trial court for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, JUDGE

PATRICIA ANN BLACKMON, P.J., and
TIM McCORMACK, J., CONCUR